Citation Nr: 1759083	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder, sexual disorder, and attention deficit hyperactive disorder (ADHD).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for bruxism, to include as secondary to PTSD.

5.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.  He is the award recipient of various service awards, including and not limited to, the National Defense Service Medal, the Vietnam Service Medal, and the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the May 2011 rating decision, the RO granted service connection for PTSD at a 10 percent disability rating, effective November 24, 2010.  In a February 2015 rating decision, the RO denied the service connection claims for a back condition, a neck condition and bruxism.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  In this case, an October 2013 VA examination report for PTSD reflects that the Veteran had not worked for income since 2012; he suffers from low self-image regarding work, irritability, and low productivity, which are related primarily to his depressive disorder; and that it impacts his ability to work with others and get things done quickly.  A February 2014 Mental Health Note also reflects that since he returned from Vietnam, he had problems with authority, as well as difficulty when he worked for others.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record, and accordingly, has jurisdiction over this issue, as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

The issues of an initial rating in excess of 30 percent for a psychiatric disability; entitlement to service connection for the disabilities of a back condition, a neck condition and bruxism; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's disability picture more closely approximates an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to symptoms, such as depressed mood, chronic sleep impairment, recurrent memories, hypervigilance, intrusive thoughts and flattened affect.


CONCLUSION OF LAW

The criteria for at least a 30 percent rating for an acquired psychiatric disability, to include PTSD, mood disorder, sexual disorder and ADHD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Increased Rating for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been rated at 10 percent disabling for his service-connected PTSD, effective November 24, 2010.  However, in light of the fact that the precise issue on appeal is an increased initial rating for an acquired psychiatric disorder, which includes PTSD, mood disorder, sexual disorder and ADHD, the criteria for evaluating an acquired psychiatric disorder is the same as the criteria for evaluating PTSD under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2017).  

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, 16 Vet. App. at 436.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) 2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

After review of the record, the Board finds that at the very least, the Veteran's acquired psychiatric disability more nearly approximate a 30 percent rating.  The evidence of record reflects that the Veteran complained of, and/or manifested symptoms, such as sleep difficulties, including recurrent nightmares; irritability; depression; anxiety; intrusive thoughts; flashbacks; hypervigilance; avoidance; diminished interest in participation of activities; and flattened affect.  See, e.g. September 2011 Mental Health Intake Assessment (reflecting that the Veteran manifested multiple symptoms, including depression, anxiety, sleep difficulties, intrusive thoughts, flashbacks, hypervigilance; and that the Veteran reported feelings of avoidance, including avoiding anything associated with the military, and that he had a diminished interest and participation in significant activities); see also March 2012 Primary Care and Outpatient Note (reflecting that the Veteran felt little interest or pleasure in doing things on several days, and that he had been feeling down, depressed or hopeless on several days over the prior weeks before a PTSD screening and a depression screening); see too February 2014 Mental Health Note (reflecting that the Veteran reported having nightmares related to his experiences in Vietnam and that they have waxed and waned over the years since; intrusive memories in the daytime; irritable mood; occasional anger outbursts and getting angry very fast; difficulty with sleep, including initial insomnia and middle awakening; some hypervigilance; occasional depressed moods, with a decreased ability to enjoy things; and problems with concentration).

A February 2011 VA examination for PTSD provides additional examples which provide further details that describe the scope and magnitude of the Veteran's manifestations of his mental disabilities.  This VA examination report reflects that the Veteran has been diagnosed with PTSD; major depression, recurrent vs. mood disorder, not otherwise specified (NOS); sexual disorder, NOS; and chronic, mild and transient symptoms of ADHD by history.  

On mental examination, the VA examiner noted that his mood was anxious and dysphoric, and that he was easily distracted.  The VA examiner further explained that the Veteran reported having some ongoing difficulty with focus, indicating that he was feeling "mentally drained", although he reported some improvement in attention on focus when he was learning a new job.  Further, the Veteran reported having difficulty sleeping, stating that he could not "shut off" his brain at times.  He also reported that he occasionally experienced recurrent nightmares.  As the Veteran reported that he had a sexual addiction, the VA examiner noted that the Veteran had obsessive/ritualistic behavior that was described as compulsive/addictive behaviors related to sex.

The VA examiner noted that the Veteran's PTSD symptoms manifested recurrent and intrusive distressing recollection of the event, including images, thoughts, or perceptions, and recurrent distressing dreams of the event; efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as feelings of detachment or estrangement from others; and hypervigilance, including exaggerated startled response.  Further, the VA examiner noted that the disturbances cause clinically significant distress or impairment in social occupational or other important areas of functioning, and that the onset of his symptoms could be described as chronic.  Nonetheless, the VA examiner made a finding that the frequency, severity and duration of his PTSD symptoms are mild and transient.  

The behavioral, cognitive, social, affective, or somatic change that the Veteran attributed his stress exposure to was intrusive thoughts, in which he reported having a "memory now and then."  He also described some patterns of avoidance and a sense of estrangement from others.  Further, the Veteran also reported having one recurrent dream of an incident that took place while he was in service.  He stated that this dream was vivid, but infrequent and had occurred most recently, approximately a year prior to this examination.  

A psychological summary reflects that the Veteran's PTSD symptoms resulted in a mild and transient impairment in psychosocial functioning.  To the extent to which his mental disorders, other than PTSD, are independently responsible for his impairment in psychosocial adjustment/life quality, the VA examiner noted no significant change in his recurrent major depression (mid-life onset) and his sexual disorder.  The VA examiner, however, noted that his ADHD (adult onset), was not confirmed in current evaluation personality traits affecting adaptive functioning.

The VA examiner concluded that the effects of the Veteran's PTSD on occupational and social functioning are transient or mild symptoms, with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Moreover, the last VA examination for PTSD, in October 2013, reflects that it is possible to differentiate what symptoms are attributable to each mental diagnosis, including PTSD, major depressive disorder, and ADHD.  The VA examiner indicated that symptoms attributable to the Veteran's PTSD are intrusive thoughts and memories; hypervigilance; exaggerated startled response; and emotional numbing.  The symptoms attributable to his depression, as per the VA examiner, are dysphoric mood; irritability; low productivity and procrastination; decreased interest in sex; low appetite; and initial insomnia.  Then, the symptoms attributable to his ADHD, as per the VA examiner, are problems with concentration, including difficulties with details and persevering on monotonous tasks.  However, the VA examiner ultimately noted that the only symptom that was applicable to the Veteran's diagnoses, for VA purposes, was flattened affect.  

Based on a review of the Veteran's medical records, the VA examiner also noted that a September 2011 Intake Report also diagnosed the Veteran with cannabis dependence, in full sustained remission; history of amphetamine abuse; and sexual disorder, not otherwise specified, in addition to PTSD.  

The VA examiner described the Veteran's level of occupational and social impairment of his mental diagnoses as an occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner, in indicating that it was possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder, specified that the Veteran's depression is primary, his PTSD is secondary, and his ADHD is tertiary.

Notwithstanding, evidence of record suggests that overall, the Veteran was generally functioning satisfactorily.  Although he reported having little interest or pleasure doing things, and that he had been feeling down, depressed or hopeless on several days, at a March 2012 primary care appointment, a PTSD screening was conducted, which resulted in a negative screening for PTSD, with a score of zero, and a screening for depression, which was also conducted, resulted in a negative screen for depression, with a score of 2.  See March 2012 Primary Care and Outpatient Notes.  Furthermore, despite his manifestations of other additional symptoms of his mental disabilities, medical treatment records and VA examinations show no evidence of suicide attempts; delusions; hallucinations; or suicidal intent or plan.  See e.g., February 2011 VA examination for PTSD; see also September 2011 Mental Intake Assessment; see, too March 2012 Primary Care and Outpatient Note; see, too October 2013 VA examination for PTSD; see, too February 2014 Mental Health Note.  With respect to his familial and social interactions, the Veteran, who has been married to his wife for over eighteen years, indicated that the quality of their relationship is great; he does chores around the house, run errands, watches television, and reads; he has friends and interacts with them through text messages and in person, face-to-face; and that he receives social support when he is with members of his self-help group, and when he is at church.  See October 2013 VA examination.

While the February 2011 and October 2013 VA examinations present conflicting findings, the Board considers both examinations to be probative to the extent that both reflect similar symptoms and manifestations of the Veteran's mental disabilities.  In this regard, an overall, collective evaluation of the Veteran's medical treatment records and VA examinations show a disability picture that more nearly approximates an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).

A 50 percent rating or higher is not warranted at this time because the current medical evidence of record has not shown that the Veteran manifests frequent, severe symptoms of circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgement or difficulty in establishing and maintaining effective work and social relationships.  As noted above, the Veteran indicated that he has friends that he maintains contact with; and that he has been married for over eighteen years, with a good relationship with his wife.  This, for example, rebuts any assertion that the Veteran has had difficulty with establishing and maintaining social relationships.

Rather, the Veteran's disability picture is more consistent with the rating criteria for a 30 percent disability rating, as stated and explained above.  Therefore, based on the medical evidence of record, an increased rating of no higher than 30 percent is warranted for an acquired psychiatric disability.


ORDER

An initial rating of at least 30 percent for an acquired psychiatric disability, to include PTSD, major depressive disorder, sexual disorder and ADHD, is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

An Acquired Psychiatric Disability, to Include PTSD, Mood Disorder, Sexual Disorder and ADHD

Although the Board has granted an increased initial rating of 30 percent for an acquired psychiatric disability, the Board finds that the Veteran may possibly be entitled to an even higher rating.

At an August 2017 videoconference hearing, the Veteran, though his representative, asserted that he has an addiction with internet pornography, which takes him to another place where he is away from his surroundings, of avoidance.  The Veteran further asserts that there is something else that is going on that may be impacting or playing down some of the other actual service-connected symptoms as being attributed to his addiction to pornography.

The Board notes that the February 2011 and October 2013 VA examinations and opinions present conflicting findings and opinions about the Veteran's sexual disorder.  Specifically, the February 2011 VA examination and opinion reflects that the Veteran was diagnosed with a sexual disorder, NOS, and that the Veteran had an obsessive/ritualistic behavior that was described as compulsive/addictive behavior related to sex.  Conversely, the October 2013 VA examination and opinion reflects the Veteran denied engaging in any behavior that met the criteria for a sexual disorder for more than a year prior to the October 2013 VA examination; and that therefore, the VA examiner concluded that he did not meet the diagnostic criteria for a sexual disorder, NOS.

However, given the Veteran's testimony at the August 2017 videoconference hearing, and given that four years has elapsed since he last underwent a VA examination for mental disorders, a new VA examination is required to assess the current level of severity of his mental disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).  Additionally, a new VA examination is also warranted for establishing delineation between his mental diagnoses, if possible, especially including his diagnosis of sexual disorder.  Therefore, a remand is warranted for a contemporaneous VA examination on his mental disorders.  

Back and Neck Conditions

The Veteran asserted that his back and neck pains originated from Vietnam while he was on active duty, when he was required to repeatedly lift bodies for medvac operations.  See September 2011 Mental Health Intake Assessment; see also August 2017 Videoconference Hearing Transcript.  He further indicated that he continues to suffer from chronic back and neck pain.  Id.

Despite evidence of current diagnoses of osteoarthritis of the back and the neck in the claims file, as well as competent lay evidence of an in-service injury, the Veteran has not yet been afforded a VA examination and opinion for his back and neck conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, a remand is warranted for a VA examination and opinion on the etiologies of the Veteran's back and neck osteoarthritis.

Bruxism

The Veteran asserted that he suffered from bruxism since his military service and that it has become worse over the years.  See September 2011 Mental Intake Assessment.  He reported that he wears on his teeth, and that the pain in his jaw is persistent.  At the August 2017 videoconference hearing, the Veteran testified that all he remembers is that when he was in service, his jaw would crackle and cringle and he would clench his teeth.  He further stated that he was informed that this might have been a part of his PTSD disability.  See August 2017 Videoconference Hearing Transcript.

Despite evidence of a current diagnosis of bruxism, as well competent lay evidence of an in-service injury, the Veteran has not yet been afforded a VA examination and opinion for bruxism.  See McLendon, 20 Vet. App. at 81.  Therefore, a remand is warranted for a VA examination and a nexus opinion based on either direct or secondary service connection.

TDIU

As noted above, the Veteran's unemployability has been raised by the record.  See October 2013 VA examination for PTSD; see also February 2014 Mental Health Note.  Therefore, the Board finds that a request for a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 453 - 54.  Accordingly, a remand is required for the RO to provide the Veteran with a Form VA 21-8940 Application for Increased Compensation Based on Unemployability, and to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.

2.  Obtain any outstanding private and VA treatment records and associate them with the claims file.

3.  After obtaining any outstanding private and/or VA treatment records, if applicable, schedule the Veteran for a VA examination with a psychiatrist or psychologist who has not yet examined the Veteran, to determine the current severity the Veteran's acquired psychiatric disability, to include and not be limited to PTSD, major depressive disorder, sexual disorder and ADHD.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  If possible, clearly distinguish between symptoms or functional limitations that are attributable to the Veteran's diagnosed PTSD, major depressive disorder, sexual disorder, and ADHD.

b.  If the VA examiner finds that a distinction regarding any symptom or functional limitation cannot be rendered without resorting to speculation, the VA examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and known facts), a deficiency in the record (additional facts are required), or a deficiency by the VA examiner (does not have the knowledge or training).

c.  The VA examiner must also consider the Veteran's lay statements, including and not limited to his statements about his in-service injuries, as well as lay statements from the August 2017 videoconference hearing.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.  An opinion as to the Veteran's level of impairment since November 2010 should be provided, as well.  

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

4.  Also, schedule the Veteran for a VA examination with a VA orthopedist to determine the nature and etiology of the Veteran's diagnosed osteoarthritis of the back and the neck.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed osteoarthritis of the back is related to the Veteran's active service.

b.  The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of his osteoarthritis of the back.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for the Veteran's osteoarthritis of the back, please indicate and provide a clear, detailed explanation.

d.  Also, opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed osteoarthritis of his neck is related to the Veteran's active service.

e.  The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of the osteoarthritis of the neck.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

f.  If it is determined that there is another likely etiology for the osteoarthritis of the neck, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

5.  Also, schedule the Veteran for a VA examination with a VA examiner to determine the nature and etiology of the Veteran's bruxism.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bruxism disability had its onset during active service or is related to any injury, accident or incident during active service.

b.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bruxism disability is due to his service-connected PTSD.

c.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bruxism disability has been aggravated by his service-connected PTSD.

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of his bruxism, including and not limited to his competent lay statements from his August 2017 videoconference hearing.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for his bruxism disability, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

6.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


